Seymour, C. J.
The defendants move for a new trial by reason of certain alleged errors in the rulings of the Court of Common Pleas in regard to revenue stamps. The note on which the action is founded is transmitted to us with the motion, that we may by inspection inform ourselves in regard to the supposed irregularity of the stamps. We however have no power to revise the opinions of the Court of Common Pleas upon matters of fact, and cannot grant a new trial unless that court has erred in some matter of law.
We are not disposed to change the opinion expressed in the case of Griffin v. Ranney, 35 Conn. R., 239, that the act of Congress requiring instruments to be stamped in order to be admitted in evidence applies only to the federal courts; but the claim of the defendants in this case is not mei’ely that there is a want of tire appropriate revenue stamp, but that a fraud was practiced upon the government of the United States by the use of stamps which had been before used and can-celled. The plaintiffs expressly waive all objections founded on the case of Griffin v. Ranney, and in the Court of Common Pleas it seems from, the record that both parties proceeded on the idea that the act of Congress was applicable to the state courts.
*331We will therefore enquire whether in any view of the matter the court below erred in its rulings.
All the points raised in the motion, except the last, involve questions of fact only and cannot be reviewed by us.
The only question which has the appearance of being one of law is this. The defendants claimed, as a matter of law, that by reason of the date on the stamps, and their appearance, showing that they had been pasted on another paper before being put on the note in question, the burden of proof was thrown on the plaintiffs to show that there was no intent to defraud the United States; to which claim the court ruled adversely.
The precise point here made is that the appearance of the stamps showed that they had been pasted on another paper before being put on the note in suit, and this being shown to the satisfaction of the court, a primé facie case was made of an intent to defraud the United States. The court was thereupon asked to rule that, in the absence of any evidence on the part of the plaintiffs showing that it was done by mistake or inadvertence, the note was invalid and could not be received in evidence. The court did not so rule, and for the omission so to do a new trial is asked.
The defendants’ request proceeds upon the idea that the law places an artificial value upon the fact that the stamps had been pasted on another paper before being put on the note, so that in law the court was bound upon that evidence to decide against the note, unless that evidence was mot by appropriate counteracting proof.
We know of no rule of law such as is claimed. The question whether the appearance of the stamps showed that they had been previously used and cancelled was one of fact; and the question whether they were fraudulently used a second time was one of fact, dependent upon the whole evidence. The request of the defendants proceeds too upon the ground that, if the stamps were fraudulently used after having been' on a former occasion cancelled, the note was thereby made invalid, without reference to the question whether Mr. Coleman, the intestate, participated in the illegal use of the can-*332celled stamps. But we are not prepared to say that a fraud practiced by the defendants without his knowledge or privity, and practiced not only upon the government but upon Mr. Coleman himself, would avoid the note. That precise question indeed does not arise, for the court below does not find that there was any fraud on the part of any one in the second use of the stamps, if indeed they had been previously used, and certainly, so far as the intestate is concerned, there would seem to be nothing to implicate him in any dishonest practice of any kind.
A new trial is not advised.
In this opinion the other judges concurred.